Title: James Madison to John Hartwell Cocke, 12 August 1828
From: Madison, James
To: Cocke, John Hartwell


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                
                            Augst. 12. 1828
                            
                        
                        
                        
                        I inclose a letter put into my hands by Professor Lomax, which it may be well to communicate to our
                            Colleagues as opportunities offer. It seems to call for some remedial arrangemt. of the fees. Whether any can be applied,
                            before the meeting of the Visitors you will take into consideration. In a letter to Mr. Trist, which he may have mentioned
                            to you, I suggested what occurred to me on that subject.
                        You will have learnt that Dr. Patterson accepts the Chair of N. P. He informs me that he will be in place,
                            for the coming Session. I have just recd. a letter from Mr. Lawrence, on the subject of Mr. Ritchie. No answer from him, to
                            our enquiry had been recd. by Mr. L. but it was understood that as he had not obtained the Station he sought in the London
                            University, he wd. gladly accept one in ours. I lost no time in forwarding notice to Mr. L that the vacancy was provided
                            for by the accepted appt. of Docr. Patterson.Mr. Johnson having ascertained & communicated to me, the willingness of Dr. G. Harrison, to take
                                charge of the de[pt] of Ancient Languages, on the terms proposed to him, I have, in pursuance of the Authy. vested in
                                the Rector, sent him the requisite commission
                        
                            
                                
                            
                        
                    